138 Ga. App. 48 (1976)
225 S.E.2d 495
GREEN
v.
THE STATE.
51876.
Court of Appeals of Georgia.
Submitted March 2, 1976.
Decided March 9, 1976.
Saul, Blount & Avrett, Percy J. Blount, for appellant.
Richard E. Allen, District Attorney, for appellee.
WEBB, Judge.
William Green appeals his conviction on three counts of selling heroin. We affirm.
1. Green complains in Enumeration 4 that the court erred in ruling out evidence as to the expense accounts of the undercover agents. On cross examination of agent Newnan, Green's counsel inquired: "What kind of accounting would you have to make to the DOI about the money that you have spent?" Objection was made on the basis of irrelevancy. In reply it was urged that "the relevancy is that they've got to account for the money" and "as to whether or not they were prudent in spending their money or the state's money as the case may be." These matters were irrelevant on the trial for selling heroin, and the court did not err in restricting the cross examination to relevant matters. McGinty v. State, 134 Ga. App. 399 (5) (214 SE2d 678).
It is contended for the first time on appeal, however, that the evidence would have been admissible so that the defense could impeach the witness by later showing prior contradictory statements. This contention is without merit, since a witness may not be impeached by contradictory statements previously made by him as to immaterial matters not relevant to his testimony and to the case. Code § 38-1803; Welborn v. State, 132 Ga. App. 207 (3b) (207 SE2d 688); Atlanta Transit System v. Robinson, 134 Ga. App. 170 (2) (213 SE2d 547). Nor can bad character be shown in this manner. Shannon v. Kaylor, 133 Ga. App. 514 (2), 518 (211 SE2d 368).
2. The evidence authorized the guilty verdicts.
Judgments affirmed. Deen, P. J., and Quillian, J., concur.